Citation Nr: 0319091	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  97-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a 
fracture, right clavicle and right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On April 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.	Obtain the veteran's medical records from the 
Sepulveda VA Medical Center for any treatment 
for a right shoulder disorder dated from 1996 to 
present, including any x-ray of the right 
shoulder taken in October 1996.  Please obtain 
following type(s) of records: Notes; Discharge 
Summaries; Consults; Imaging (X-Ray, MRI, CT 
scan); Procedures; Problem List; and Confirmed 
Diagnoses.  (It appears that an initial request 
for these records has been made; however, no 
records have been obtained.)

2.	Obtain private medical records for treatment of 
the right shoulder, dated from 1999 to the 
present from the UCLA Medical Center in Los 
Angeles, California; from Dr. Kalpana Ranikumar, 
44215 15th Street W., Lancaster, California, 
dated from 1996 to the present; and from Dr. 
Dominick Sisto, 4955 VanNuys Blvd, Ste 615, 
Sherman Oaks, CA 91403, dated from 2002 to 
present.  

3.	After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been associated 
with the claims folder, make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  Send the claims folder to the 
examiner for review.  Ask the examiner to state 
in the report if the claims folder was reviewed.  
A complete history of the claimed disorder 
should be obtained from the veteran.  All 
necessary tests, including x-rays, should be 
conducted and all clinical findings reported in 
detail.  The examiner is requested to provide an 
opinion as to the diagnosis of any right 
shoulder disorder found to be present.  Does the 
veteran have a right shoulder disorder other 
than right rhomboid/trapezius strain, or are his 
current right shoulder symptoms part of 
symptomatology referable to the already service-
connected right rhomboid/trapezius strain and/or 
right carpal tunnel syndrome?  Is there any 
evidence of residuals of a fracture of the right 
clavicle and right shoulder?  If the veteran has 
a right shoulder disorder other than right 
rhomboid/trapezius strain, the examiner should 
state whether it is at least as likely as not 
that it had its onset during active service or 
is related to any in-service disease or injury.  
In providing this opinion, the examiner should 
specifically review the service medical records, 
including the complaints of right shoulder pain.  
The examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

4.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





